Citation Nr: 0515702	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-29 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In November 2003, the veteran participated in an informal 
conference with a Decision Review Officer (DRO) at the RO.  A 
memorandum of the conference is associated with the claims 
file.

The Board notes that the veteran also initiated claims for 
service connection for bilateral hearing loss and tinnitus.  
Those claims were initially denied in the November 2002 
rating decision.  However, in a subsequent January 2004 DRO 
decision, service connection for those two disorders was 
granted.  That action constitutes a full grant of the 
benefits sought on appeal as to those two claims, and the 
Board will therefore confine the present decision to the 
issues as set forth on the first page, above.

FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that currently diagnosed 
headaches were incurred in or aggravated by service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current PTSD diagnosis that is related to service, or that 
the veteran has submitted information sufficient for the RO 
to verify any in-service stressor.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Upon entry into service in November 1967, the veteran's 
psychiatric examination revealed he was normal.  His head was 
also noted to be normal.  He reported no history of frequent 
or severe headaches, or nervous trouble of any sort.  When 
examined upon separation in March 1970, the veteran again 
reported no history of headaches or nervous trouble.  On 
clinical evaluation, his head was normal, and he was found to 
be psychiatrically normal.  No defects or diagnoses were 
noted.  The veteran's personnel records indicate that he 
worked as a bread baker while in the military.

The veteran's personnel file indicates he servedi n the 
Republic of Vietnam from August 1968 through August 1969, as 
a mixer operator and baker.  His awards and decorations 
include the National Defense Service Medal, Vietnam Service 
Medal, and Vietnam Campaign Medal.

VA outpatient records dated from January 2000 to June 2002 
show the veteran was diagnosed with and treated for reported 
symptoms of PTSD.  He also participated in group therapy.  He 
said he had been in prison for 20 of the past 30 years, on 
convictions for sale of heroin and theft.  He reported eight 
separate incarcerations, one for violation of parole.  He 
described severe anxiety and "low mood."  His self-
described symptoms of PTSD were terrible dreams, terrible 
temper, initial and terminal insomnia, discomfort in crowds, 
low tolerance for frustration, and hypervigilance.  In 
December 2001, the veteran first reported having a long 
history of headaches, for which he used Motrin daily.  He was 
noted to have sustained multiple head traumas in prison after 
service, with no incidents of loss of consciousness.  He was 
also evaluated for anxiety and a sleep disorder, and to rule 
out a seizure disorder.

In his August 2002 stressor statement, the veteran indicated 
that he had lost many close friends in service.  He said he 
still dreamt at least once a week when he awoke scared, 
covered in sweat, and smelling blood.  He did not like 
crowds.  He complained of having constant headaches.

VA treatment records dated from December 2002 to April 2004 
show the veteran received mental health counseling for his 
PTSD, which was related to Vietnam and his post-service years 
spent  in prison.  The veteran complained of chronic daily 
headaches, tension type, which were thought to possibly have 
been analgesic rebound headaches from his daily use of Motrin 
for fifteen years.  He also reported migraine-type headaches, 
with throbbing and mild nausea one or two times per month.  
In a subsequent August 2003 treatment record, the veteran 
reported a thirty-year history of headaches, since Vietnam.

In his December 2002 notice of disagreement with the RO's 
decision, the veteran indicated that, although his official 
military occupational specialty was as a field baker, after 
two weeks in Vietnam, he became a convoy driver for the 
remainder of his tour there.

In his September 2003 substantive appeal, on VA Form 9, the 
veteran reiterated that he drove in convoys in Vietnam.  He 
indicated that his MOS was not changed because he was driving 
a bakery truck all over the central highlands of Vietnam.  He 
said he could not remember a single trip during which they 
were not at least shot at, but he could not remember any of 
the names of personnel who were hit.  He only knew those men 
by their nicknames.  He stated that he had no trouble, not 
even traffic tickets, before service, but had seven separate 
convictions after service which resulted in nearly 20 years 
of incarceration.

In November 2003, the veteran participated in an informal 
conference with a Decision Review Officer.  It was explained 
to him that without any evidence of the origin of headaches 
in service, the RO could not service connect him for that 
disorder.  In addition, he was advised that, even though he 
had a current diagnosis of PTSD, there was no evidence 
corroborating his assertion that he drove a bakery truck in 
convoys and witnessed combat in Vietnam.  The DRO indicated 
he would attempt to verify the veteran's stressors through 
the United States Armed Services Center for Unit Records 
Research (USASCURR).

In January 2004, the USASCURR replied to the RO's request and 
indicated that the veteran had not provided sufficiently 
specific events or dates for verification of his possible 
involvement in combat-type situations.  It was noted that the 
information was too broad to be researched.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.


VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a July 2002 letter, the RO informed the veteran of the 
VCAA and its effect on his claims.  In addition, the veteran 
was advised, by virtue of a detailed September 2003 statement 
of the case (SOC) and April 2004 supplemental statements of 
the case (SSOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claims.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claims, and that the SOC and SSOC issued by the RO clarified 
what evidence would be required to establish entitlement to 
service connection.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the September 2003 SOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  All the above notice documents must 
be read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield v. Nicholson, 
supra, slip op. at 27.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Generally Applicable Law

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303(a) (2004).  
This requires a finding that there is a current disability 
that has a relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992).  However, it need 
not be shown that the disability was present or diagnosed 
during service but only that there is a nexus between the 
current condition and military service, even if first 
diagnosed after service, on the basis of all the evidence, 
including pertinent service medical records.  This can be 
shown by establishing that the disability resulted from 
personal injury or disease incurred in the line of duty.  38 
C.F.R. § 3.303(d) (2004); Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

C.  Headaches

The veteran has contended that he has a current headache 
disorder that is related to service.  Certainly, his recent 
VA outpatient records show he has complained of and been 
treated for chronic headaches.  However, while the veteran 
reported at different times that his he had these headaches 
for the previous fifteen to thirty years, the first medical 
evidence of a headache disorder is dated in December 2001, 
more than thirty years after the veteran's separation from 
service.  The post-service medical treatment records indicate 
a history of head trauma during incarcerations.  Furthermore, 
there is no evidence in the veteran's service medical records 
of any complaints of headaches.  Finally, no competent 
opinion of record has linked the veteran's current complaints 
of chronic headaches to any event or incident of his active 
military duty.

The Board recognizes that the veteran believes that his 
headaches are related to his military service.  The veteran's 
sincerity is not in question.  However, while the veteran is 
certainly capable of providing evidence of symptomatology, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the underlying cause of the 
claimed disability.  See Robinette v. Brown, 8 Vet. App. 69, 
74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).

In summary, the only evidence supporting the veteran's 
contention that his headaches are related to his military 
service is his own statement.  As noted above, this is not 
competent evidence upon which the Board can base a grant of 
service connection.  Instead, the competent medical evidence 
of record, including service medical and current VA treatment 
records, does not show that the veteran's headaches are 
related to his military service.  Consequently, the Board 
finds that the evidence preponderates against the claim for 
service connection for the veteran's headaches, the benefit-
of-the-doubt doctrine is inapplicable, and the claims must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

D.  PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2004); 
Cohen v. Brown, 10 Vet. App 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

While the veteran indicated that he observed combat while 
working as a bakery truck convoy driver in Vietnam, and the 
Board does not question his account of his in-service 
experiences, there is no corroborating evidence that the 
veteran engaged in combat situations while on active duty.  
Without objective evidence of combat experience, there must 
be independent supporting evidence of the stressors the 
veteran believes led to his PTSD diagnosis.  He received 
awards and decorations verifying his participation in the 
Vietnam conflict, but none of those honors confirms that he 
was actually involved in combat with the enemy.

In an attempt to verify the veteran's claimed stressors, the 
RO sent him a PTSD questionnaire and asked him to provide any 
evidence he could about his claimed stressful events.  
However, the veteran provided only general evidence about his 
experiences in Vietnam.  He stated that he observed many 
friends die, but he was unable to provide any names or dates 
related to these events.  Therefore, when the RO attempted to 
verify any of the veteran's claimed stressors, the USASCURR 
replied that the information provided by the veteran was too 
general to even attempt verification.  The veteran was 
requested to provide more specific information, but he did 
not do so.  Without a verifiable stressor and no objective 
evidence of combat experience, the Board cannot grant the 
veteran service connection for PTSD, even though there is a 
diagnosis in the file.

The Board recognizes that the veteran believes that he has a 
current diagnosis that is related to combat he observed in 
service.  The veteran's sincerity is not in question.  
However, as stated above, while the veteran is certainly 
capable of providing evidence of his symptoms, as a layperson 
he is not qualified to state that he has PTSD as a result of 
stressors in military service.  See Robinette, supra; Heuer, 
supra; Espiritu, supra.

As the evidence preponderates against the claim for service 
connection for the veteran's PTSD, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for headaches is denied.

Service connection for post-traumatic stress disorder is 
denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


